J-A27010-17


 KURT D. MITCHELL,                       :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 FRANCIS J. FORNELLI                     :    No. 1842 WDA 2016

              Appeal from the Order Entered November 10, 2016
               in the Court of Common Pleas of Mercer County,
                    Civil Division at No(s): No. 2016-1647

BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

CONCURRING STATEMENT BY MUSMANNO, J.:                FILED MARCH 05, 2018

      I reluctantly concur in the result.    While the Majority is procedurally

correct, a remand in this case simply delays the inevitable, i.e., dismissal of

the action based upon judicial immunity.